Wendel, J.
Motion denied. Section 787 of the Civil Practice Act, as it existed prior to September 1, 1935, has been repealed by chapter 630 of the Laws of 1935. That section, it is true, provided that an officer of a corporation can be required to attend only in the county where he has an office for the transaction of business in person or where he resides. The present section 777 of the Civil Practice Act differs from the former section 787 in that it does not contain the provision that an officer of a corporation shall be required to attend where he personally resides or transacts business. In view of this change it would seem that a corporation may now be examined by any of its officers in the place where the corporation transacts business. The corporation, certainly up to March 30, 1936, transacted business in New York county, and had, concededly, never transacted business anywhere else. It seems proper, therefore, to require it to attend in New York county. The debtor corporation is, therefore, directed to attend pursuant to the subpoena dated April 29, 1936, by the officer served therewith at Special Term, Part II, of this court on May 15, 1936, at ten A. M. Order filed.